DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oberholtzer (U.S. 2012/0212320 A1).

Claim 1, Oberholtzer teaches:
A synchronization signaling system (Oberholtzer, Figs. 1 and 2), comprising: 
a portable interface on a motorized vehicle (Oberholtzer, Fig. 2: 24, Paragraph [0010], The receiver 24 is a component of a moving vehicle, and is thus portable, i.e. easily moved.); 
a portable set of alert devices (Oberholtzer, Fig. 1: 14, 16, Paragraph [0008], The rear signal lamps 14 and front signal lamps 16 are part of a vehicle (10, 12), which is movable.  Therefore, the ) in communication with the portable interface (Oberholtzer, Paragraph [0011], The front and rear turn signals are controlled by control unit 28 based on timing signals received from receiver 24.  The front and rear turn signals are thus in communication with the receiver 24 via control unit 28.) and comprising at least one of a visual or audio output for producing an alert pattern (Oberholtzer, Paragraph [0008], The signal lamps 14 and 16 generate a visual signal, e.g. blinking or flashing lights.  The blinking or flashing are alert patterns.); 
a master clock (Oberholtzer, Paragraph [0009], The cell phone tower 18 and/or GPS satellite 20 provide timing signals or clock functions, and are thus functionally equivalent to master clocks.); 
a timing device capable of receiving updates from the master clock (Oberholtzer, Fig. 2: 22, Paragraph [0010], Antenna 22 receives externally produced signals, which include signals from cell phone tower 18 and/or GPS satellite 20 (see Oberholtzer, Paragraph [0009]).); 
a master controller (Oberholtzer, Fig. 2: 28) operably connected with the portable interface to control the portable set of alert devices (Oberholtzer, Paragraph [0011], The control unit 28 controls front and rear turn signals based on timing signals from receiver 24.); 
wherein the timing device is periodically updated by the master clock (Oberholtzer, Paragraph [0010], As an example, the vehicles periodically synchronize its phasing based on the external signal (see Oberholtzer, Paragraph [0015]).  Thus, it would have been obvious to one of ordinary skill in the art for the vehicles to receive the external signal at least periodically in order to periodically synchronize its phasing to the external signal.) in order to synchronize the alert pattern to a common synchronized alert pattern output by the portable set of alert devices (Oberholtzer, Paragraph [0013], The control unit 28 receives the external timing signals and provides a running stream of commands, similar to the pattern shown in Fig. 3, which are output by the plurality of turn signals (see Oberholtzer, Fig. 2: 14, 16, Paragraph [0011]), i.e. the portable set of alert devices.).
Oberholtzer does not explicitly teach:
The portable interface is physically separable from a motorized vehicle.
As per the limitation of the portable interface is physically separable from a motorized vehicle, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system 26 in Fig. 2 of Oberholtzer to be separable from the vehicle, as a matter of engineering/design choice.  Such a modification would not change the principal operation of the system/vehicle, as a whole, and therefore additionally would not render the invention inoperable for its intended purpose.  See MPEP 2144.04.

Claim 2, Oberholtzer further teaches:
The portable set of alert devices includes at least one of a visual output or audio output (Oberholtzer, Paragraph [0008], The signal lamps 14 and 16 provide a visual output.).

Claim 3, Oberholtzer does not explicitly teach:
The portable set of alert devices is removably mounted to a vehicle.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Oberholtzer by making the signal lamps removable, as a matter of engineering choice.  Such a modification would not change the principal operation of the system, as a whole, and would yield predictable results.  Additionally, one of ordinary skill in the art would recognize that removal of a signal lamp would allow a user of the vehicle to repair a signal lamp if the lamp malfunctions.  See MPEP 2144.04.

Claim 6, Oberholtzer further teaches:
The master controller is located in an emergency vehicle (Oberholtzer, Paragraphs [0002] and [0017], One example emergency vehicle would be for police vehicles.).

Claim 9, Oberholtzer further teaches:
A portable synchronization signaling system (Oberholtzer, Fig. 2: 26, Paragraph [0011], The system 26 is utilized for synchronizing the turn signals 14 and 16, and is part of a moving vehicle.  Therefore, the system 26 is portable, i.e. easily moved, and is a synchronization signaling system 26.) comprising the portable set of alert devices (Oberholtzer, Fig. 2: 14, 16) and the portable interface (Oberholtzer, Fig. 2: 24).

Claim 11, Oberholtzer teaches:
A remote synchronization signaling system (Oberholtzer, Fig. 1), comprising: 
a localized set of alert devices (Oberholtzer, Fig. 2: 14, 16, The signal lamps of a first vehicle is a localized set of alert devices.) comprising at least one of a visual or audio output for producing an alert pattern (Oberholtzer, Paragraph [0008], The signal lamps 14 and 16 generate a visual signal, e.g. blinking or flashing lights.  The blinking or flashing are alert patterns.); 
a master clock (Oberholtzer, Paragraph [0009], The cell phone tower 18 and/or GPS satellite 20 provide timing signals or clock functions, and are thus functionally equivalent to master clocks.); 
a timing device capable of receiving updates from the master clock (Oberholtzer, Fig. 2: 22, Paragraph [0010], Antenna 22 receives externally produced signals, which include signals from cell phone tower 18 and/or GPS satellite 20 (see Oberholtzer, Paragraph [0009]).); 
a localized controller (Oberholtzer, Fig. 2: 28) in proximity to and operably connected with the localized set of alert devices to control the localized set of alert devices (Oberholtzer, Paragraph [0011], The control unit 28 controls front and rear turn signals based on timing signals from receiver 24.); and 
wherein the localized set of alert devices are multiple sequential and individual alert devices on the motorized vehicle (Oberholtzer, Fig. 2: 14, 16, Turn signals 14L, 14R, 16L, and 16R represent multiple individual alert devices.  Both the front and rear signals operate with the received timing and generate a common synchronized alert pattern, e.g. flashing (see Oberholtzer, Paragraph [0002]) that follow a sequential alert similar to Figs. 3 and/or 4.  It is also noted that the alert devices may also be arranged sequentially, i.e. in a particular order, on a vehicle, e.g. right to left or left to right.), the set of alert devices having a timing device that is periodically updated by the master clock in order to synchronize the alert pattern output (Oberholtzer, Paragraph [0010], As an example, the vehicles periodically synchronize its phasing based on the external signal (see Oberholtzer, Paragraph [0015]).  Thus, it would have been obvious to one of ordinary skill in the art for the vehicles to receive the external signal at least periodically in order to periodically synchronize its phasing to the external signal.) of each sequential and individual alert device to a common synchronized alert pattern output by the localized set of alert devices (Oberholtzer, Paragraph [0013], The control unit 28 receives the external timing signals and provides a running stream of commands, similar to the pattern shown in Fig. 3.  Both the front and rear signals operate with the received timing and generate a common synchronized alert pattern, e.g. flashing (see Oberholtzer, Paragraph [0002]) that follow a sequential alert similar to Figs. 3 and/or 4.).
Oberholtzer does not specifically teach:
A remote power source for powering the remote synchronization signaling system;
the localized set of alert devices are physically separate from the motorized vehicle, each individual alert device having a timing device .
However, it would have been obvious to one of ordinary skill in the art for each vehicle 10 and 12 to have a power source, e.g. the vehicle battery, and for the cell phone tower 18 and the GPS satellite 20 to also have power sources.  For example, because the  system 26 (see Oberholtzer, Fig. 2) requires  system.
As per the limitation of the portable interface is physically separable from a motorized vehicle, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system 26 in Fig. 2 of Oberholtzer to be separable from the vehicle, as a matter of engineering/design choice.  Such a modification would not change the principal operation of the system/vehicle, as a whole, and therefore additionally would not render the invention inoperable for its intended purpose.  See MPEP 2144.04.
As per the limitation of each individual alert device having a timing device, it would have been obvious to one of ordinary skill in the art to duplicate the timing devices, i.e. antennas 22, such that each individual alert device has a corresponding timing device, as a matter of engineering choice.  Increasing the number of antennas would not change the principal operation of the individual alert device to display its corresponding turn signal and would thus yield predictable results.  See MPEP 2144.04.

Claim 12, Oberholtzer further teaches:
The localized set of alert devices includes at least one of a visual output or audio output (Oberholtzer, Paragraph [0008], The signal lamps 14 and 16 provide a visual output.).

Claim 13, Oberholtzer further teaches:
The localized set of alert devices set of alert devices is a collection of lights located on at least one sign (Oberholtzer, Paragraph [0008], The signal lamps 14L, 14R, 16L and 16R provide a visual output and each are functionally equivalent to a sign when signaling as emergency flashers (see Oberholtzer, Paragraph [0002]).  As emergency flashers, each signal lamp represents a sign.).

Claim 14, Oberholtzer further teaches:
The at least one sign is a plurality of signs (Oberholtzer, Paragraph [0008], The signal lamps 14L, 14R, 16L and 16R provide a visual output and each are functionally equivalent to a sign when signaling as emergency flashers (see Oberholtzer, Paragraph [0002]).  As emergency flashers, each signal lamp represents a sign.).

Claim 15, Oberholtzer further teaches:
The plurality of signs each include the multiple sequential alert devices (Oberholtzer, Paragraph [0008], The signal lamps 14L, 14R, 16L and 16R provide a visual output and each are functionally equivalent to a sign when signaling as emergency flashers (see Oberholtzer, Paragraph [0002]), which operate according to the timing, i.e. sequence, specified (see Oberholtzer, Figs. 3 and 4).).

Claim 16, Oberholtzer further teaches:
The plurality of signs output the common synchronized alert pattern (Oberholtzer, Figs. 3 and 4, Paragraph [0013]) to alert traffic along a roadway of upcoming conditions (Oberholtzer, Paragraph [0002] and [0008], The system 26 operates on vehicles 10 and 12 on a roadway to inform other vehicles of potential situations by synchronizing signals from a first vehicle with other vehicles along the roadway, e.g. synchronizing vehicle 10 with vehicle 12.).


A remote power source.
However, it would have been obvious to one of ordinary skill in the art for each vehicle 10 and 12 to have a power source, e.g. the vehicle battery, and for the cell phone tower 18 and the GPS satellite 20 to also have power sources.  For example, because the  system 26 (see Oberholtzer, Fig. 2) requires power to receive timing signals, send control signals to the lamps, and then power the lamps (see Oberholtzer, Paragraphs [0008-0009]).  Without a power source, the system 26 would cease to function.  Similarly, cell phone tower 18 and GPS satellite 20 would also cease to function without the required operating power.  Additionally, the power source of each system 26, the cell phone tower 18, and GPS satellite 20 is interpreted as a remote power source for powering the remote synchronization signaling system.

Claim 20, Oberholtzer further teaches:
Updates from the master clock come in the form of a global navigational satellite system clock signal, Global System for Mobile Communications system clocking signal, a drone- based regional broadcast signal, Dedicated Short Range Communications Service signal, a Bluetooth signal, WiFi signal, or light based LiFi signal (Oberholtzer, Paragraph [0009]).

Claims 4-5, 7-8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oberholtzer (U.S. 2012/0212320 A1) in view of Miller et al. (U.S. 2013/0154821 A1).

Claim 4, Oberholtzer does not specifically teach:
The visual output is a removable lightbar for mounting to a vehicle.
Miller teaches:
The visual output is a lightbar for mounting to a vehicle (Miller, Fig. 2: 104, Paragraph [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Oberholtzer by integrating the teaching of a light bar as taught by Miller.
The motivation would be to generate a more organized visual reference (and therefore safer) for approaching traffic (see Miller, Paragraph [0077]).
As per the limitation of a removable lightbar, it would have been obvious to one of ordinary skill in the art to modify the combination of Oberholtzer in view of Miller by making the light bar removable, as a matter of engineering choice.  Such a modification would not change the principal operation of the system, as a whole, and would yield predictable results.  Additionally, one of ordinary skill in the art would recognize that removal of a light bar would allow a user of the vehicle to repair a light bar if the light bar malfunctions.  See MPEP 2144.04.

Claim 5, Oberholtzer does not specifically teach:
The audio output is a siren for mounting to a vehicle.
Miller teaches:
The audio output is a siren for mounting to a vehicle (Miller, Fig. 2: 108, Paragraph [0019], The sirens are mounted to each vehicle.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Oberholtzer by integrating the teaching of a siren as taught by Miller.
The motivation would be to generate a more organized visual reference (and therefore safer) for approaching traffic (see Miller, Paragraph [0077]) by synchronizing the siren and the light bar together (see Miller, Paragraph [0067]).

Claim 7, Oberholtzer does not specifically teach:
The common synchronized alert pattern is stored in a memory of the master controller.
Miller teaches:
The common synchronized alert pattern is stored in a memory (Miller, Paragraph [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Oberholtzer by integrating the teaching of a light bar as taught by Miller.
The motivation would be to generate a more organized visual reference (and therefore safer) for approaching traffic (see Miller, Paragraph [0077]).

Claim 8, Oberholtzer teaches:
A remote set of alert devices having a separate interface (Oberholtzer, Paragraph [0010], Each motor vehicle 10 and 12 include receiving antenna 22 and onboard receiver 24, as well as signal lamps 14 an 16.) in signal communication with the master clock (Oberholtzer, Paragraph [0009]).
Oberholtzer does not specifically teach:
A remote set of alert devices having a separate interface in signal communication with the portable interface.
Miller teaches:
A remote set of alert devices having a separate interface in signal communication with the present vehicle interface (Miller, Figs. 12-16, Paragraph [0068], The light bar, siren, mobile device, and/or control heads of a vehicle may communicate with corresponding devices of other vehicles in order to synchronize the light patterns and/or sirens.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Oberholtzer by integrating the teaching of a light bar as taught by Miller.
The motivation would be to generate a more organized visual reference (and therefore safer) for approaching traffic (see Miller, Paragraph [0077]).

Claim 10, Oberholtzer in view of Miller further teaches:
The portable synchronization signaling system can be packaged, sent, delivered, or otherwise provided to a user in order to convert at least one non-emergency vehicle into at least one emergency vehicle (Oberholtzer, Paragraph [0008], The vehicles 10 and 12 (see Oberholtzer, Fig. 1) are non-emergency vehicles.  When a synchronized lamp is provided to the vehicles 10 and 12, the vehicles 10 and 12 are functionally equivalent to an emergency vehicle when either vehicle 10 or 12 operate its emergency flashers (Oberholtzer, Paragraph [0002]).).

Claim 19, Oberholtzer does not specifically teach:
The common synchronized alert pattern is stored in a memory of the localized controller.
Miller teaches:
The common synchronized alert pattern is stored in a memory (Miller, Paragraph [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Oberholtzer by integrating the teaching of a light bar as taught by Miller.
The motivation would be to generate a more organized visual reference (and therefore safer) for approaching traffic (see Miller, Paragraph [0077]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oberholtzer (U.S. 2012/0212320 A1) in view of Bekhor (U.S. 7,095,318 B1).

Claim 18, Oberholtzer does not specifically teach:
The remote power source is a solar panel.
Bekhor teaches:
A solar panel (Bekhor, Col. 5, Lines 4-9).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Oberholtzer by integrating the teaching of a solar panel as taught by Bekhor.
The motivation would be to ensure continued operation of the vehicle warning system if the vehicle remains stopped for an extended period of time (see Bekhor, Col. 5, Lines 4-9), i.e. to avoid full depletion of the vehicle battery.

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are moot in view of the new and/or modified grounds of rejection, necessitated by the Applicant’s amendment.  Please see the rejection and corresponding explanation above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JAMES J YANG/Primary Examiner, Art Unit 2683